Exhibit 10.6

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of August 10, 2006 (the
“Effective Date”) by and between Evercore Partners Inc. (the “Company”),
Evercore, L.P. (the “Partnership”) (Company and Partnership, each and
collectively, “Employer”) and Pedro Aspe (the “Executive”).

The Employer desires to employ Executive in the positions set forth below and to
enter into an agreement embodying the terms of such employment; and

Executive desires to commence such employment and enter into such an agreement.

In consideration of the promises and mutual covenants set forth herein and for
other good and valuable consideration, the parties agree as follows:

1. Term of Employment. Subject to the provisions of Section 7 of this Agreement,
Executive shall be employed by the Employer for a period commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Term”) on the terms and subject to the conditions set forth in this Agreement;
provided, however, that commencing with the third anniversary of the Effective
Date and on each anniversary thereof (each an “Extension Date”), the Term shall
be automatically extended for an additional one-year period, unless the Employer
or Executive provides the other party hereto 60 days prior written notice before
the next Extension Date that the Term shall not be so extended. For purposes of
this Agreement, “Employment Term” shall mean the period of time that Executive
is employed hereunder during the Term.

2. Position.

a. During the Employment Term, Executive shall serve as Senior Managing Director
of the Partnership. In such positions, Executive shall have the authority
commensurate with such positions and such duties, commensurate with such
positions, as shall be determined from time to time by the co-Chief Executive
Officers of the Employer (the “co-CEOs”), and Executive shall report directly to
the co-CEOs. Also during the Employment Term, Executive shall serve, to the
extent elected, as the Co-Chairman of the Board of Directors of the Company (the
“Board). In addition, Executive will serve as CEO of the Company’s principal
Mexican operating subsidiary, it being understood that he will have the
authority and responsibilities of a Senior Managing Director within the Employer
organization and will report to the Co-CEOs.

b. During the Employment Term, Executive will devote Executive’s full business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or materially interfere with the rendition of
such services either directly or indirectly, without the prior written consent
of the Board; provided that nothing herein shall preclude Executive (w) from
managing Executive’s personal investments, (x) from being employed part-time at
an academic institution on the terms described in Schedule A hereto, (y)



--------------------------------------------------------------------------------

from continuing to serve on any board of directors, or as trustee, of any
business corporation or any charitable organization on which Executive serves as
of the Effective Date and which have been previously disclosed to the Employer
and (z) subject to the prior approval of the Board (which shall not be
unreasonably withheld), from accepting appointment to or continuing to serve on
any board of directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or materially interfere with the performance of Executive’s
duties hereunder or conflict with Section 8 of this Agreement.

c. The parties hereby acknowledge that, while Executive is employed hereunder by
both the Partnership and the Company, it is anticipated that all of Executive’s
business time and effort will be devoted to services for the Partnership.
Consequently, subject to future adjustment as necessary from time to time to
reflect the accurate allocation of time and effort expended by the Executive for
the Company and Partnership, respectively, all of Executive’s compensation
hereunder shall be allocated as compensation for work performed on behalf of the
Partnership

3. Base Salary. During the Employment Term, the Employer shall pay Executive a
base salary at the annual rate of U.S. $500,000, payable in regular installments
in accordance with the Employer’s usual payment practices. Executive shall be
entitled to such increases in Executive’s base salary, if any, as may be
determined from time to time in the sole discretion of the Board. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.” Executive’s Base Salary may not, in any event, be
decreased below $500,000.

4. Annual Bonus.

a. Guaranteed Annual Bonus. With respect to each Fiscal Year occurring during
the Employment Term, the Employer shall pay Executive a guaranteed annual bonus
award equal to U.S. $500,000 (the “Guaranteed Annual Bonus”) on March 1 of each
calendar year immediately following the calendar year in which the Fiscal Year
in respect of which the Guaranteed Annual Bonus is payable ends, so long as
Executive remains employed with the Employer on such date.

b. Profit Annual Bonus. With respect to each Fiscal Year during the Employment
Term, Executive shall be entitled to earn an annual bonus award (“Profit Annual
Bonus”) such that his total compensation hereunder for such Fiscal Year
(including Base Salary, Guaranteed Annual Bonus and Profit Annual Bonus) shall
be equal to a percentage of the average total cash compensation earned by the
co-CEOs for such Fiscal Year, calculated by multiplying the average of the total
cash compensation earned by the two co-CEOs for the Fiscal Year (the “Average
Compensation”) by the Fraction (as hereinafter defined), but in any event the
total compensation paid to the Executive shall never be less that the sum of his
Base Salary and Guaranteed Annual Bonus. The term “Fraction” shall mean a
fraction, the numerator of which is equal to the number of limited partnership
units of Evercore L.P. (“Units”) held, directly or indirectly, by Executive at
the time of the IPO, and the denominator of which will be equal to the product
of (x) 0.5 times (y) the number of shares of Class A common stock of the
Employer (“Common Stock”) and Units, collectively, that the co-CEOs hold,
collectively,

 

2



--------------------------------------------------------------------------------

directly or indirectly, at the time of the IPO. For purposes of this Agreement,
“IPO” shall mean the initial public offering of Common Stock pursuant to a
registration statement on a Form S-1 filed with the Securities and Exchange
Commission. In the event one of the co-CEOs ceases to serve as co-CEO, the
Average Compensation hereunder shall be deemed to equal the total cash
compensation earned by the Employer’s Chief Executive Officer for the applicable
Fiscal Year. The Profit Annual Bonus for each such Fiscal Year, if any, shall be
paid to Executive on March 1 of each calendar year immediately following the
calendar year in which the Fiscal Year in respect of which the Profit Annual
Bonus is payable ends, so long as Executive remains employed with the Employer
through such March 1; provided that the Employer will delay the payment of the
Profit Annual Bonus in respect of any Fiscal Year with respect to which the
Employer reasonably anticipates that the Employer’s deduction with respect to
such payment otherwise would be limited or eliminated by application of
Section 162(m) of the Internal Revenue Code of 1986, as amended in which case
such unpaid Profit Annual Bonus amounts (the “Deferred Amounts”) will be made
upon the earlier of (x) the earliest date at which the Employer reasonably
anticipates that the deduction of the payment of such Deferred Amounts will not
be limited or eliminated by application of Section 162(m) of the Internal
Revenue Code or (y) the calendar year in which the Executive’s employment with
the Employer is terminated. Deferred Amounts shall accrue interest at the prime
rate, plus 1%.

5. Employee Benefits.

a. During the Employment Term, Executive shall be entitled to participate in all
employee benefit programs of the Employer and its affiliates maintained for the
benefit of employees of the Employer on a basis which is no less favorable than
is generally provided to other Senior Managing Directors of the Employer
(collectively, the “Employee Benefits”).

b. Tax Gross-Up Payment. If it shall be determined that any payment to Executive
pursuant to this Agreement or any other payment or benefit from the Employer or
its affiliates would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then Executive shall
receive a gross-up payment pursuant to Exhibit A attached hereto.

6. Business Expenses. During the Employment Term, (i) reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Employer in accordance with Employer
policies applicable to other Senior Managing Directors of the Employer, and
(ii) Executive shall be entitled to receive such perquisites as are generally
provided to other Senior Managing Directors of the Employer in accordance with
the then current policies and practices of the Employer.

7. Termination. The Employment Term and Executive’s employment hereunder may be
terminated by either party at any time and for any reason; provided that
Executive will be required to give the Employer at least 60 days advance written
notice of any resignation of Executive’s employment. Notwithstanding any other
provision of this Agreement, the provisions of this Section 7 shall exclusively
govern Executive’s rights upon termination of employment with the Employer and
its affiliates.

 

3



--------------------------------------------------------------------------------

a. By the Employer For Cause or By Executive Resignation Without Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Employer for Cause (as defined below) and shall terminate automatically
upon Executive’s resignation without Good Reason (as defined in Section 7(c)).

For purposes of this Agreement, “Cause” shall have the same meaning as such term
is defined in the Evercore Limited Partnership Agreement (the “LP Agreement”),
which as of the date hereof means the occurrence or existence of any of the
following:

(A) a breach of any of Executive’s material obligations under the governing
agreements of any of the entities which comprise the Employer and its affiliates
of which Executive is a partner, member or stockholder;

(B) the conviction of, or plea of guilty or nolo contendere by, Executive in
respect of any felony;

(C) the perpetration by Executive of fraud against the Employer;

(D) the willful and continued failure by Executive to substantially perform
Executive’s duties with the Employer in Executive’s position on a full-time
basis (other than any such failure resulting from Executive’s death or permanent
disability (as such term is defined under any long-term disability plan
maintained for Executive’s benefit by the Employer), provided that an act, or a
failure to act, on Executive’s part shall be deemed “willful” only if done, or
omitted to be done, by Executive not in good faith or without a reasonable
belief that Executive’s action or omission was in or not opposed to the best
interests of the Employer; or

(E) any willful misconduct which could have, or could reasonably be expected to
have, an adverse effect in any material respect on (i) Executive’s ability to
function as an employee of the Employer, taking into account the services
required of Executive or (ii) the business and/or reputation of the Employer.

Notwithstanding the foregoing, in the event that the definition of “Cause” as
set forth in the L.P. Agreement is modified at any time after the date of this
Agreement with respect to substantially all partners thereof, the definition of
“Cause” as defined herein shall be deemed modified to the same extent, and
effective as of the same date, as such definition of “Cause” as set forth in
either such applicable partnership agreement.

Notwithstanding the foregoing, for purposes of this Agreement, in the case of
clauses (A), (D) and (E), Cause shall not exist if, such breach or misconduct,
if capable of being cured, shall have been cured by Executive within 10 business
days after receipt of written notice thereof from the Employer. Any termination
for Cause shall be effected by a resolution of the majority of the members of
the Board. Prior to the effectiveness of any such termination, Executive shall
be afforded an opportunity to meet with the Board, upon reasonable notice under
the circumstances, and explain and defend any action or omission alleged to
constitute grounds for a termination for Cause, provided that the Board may
suspend Executive from his duties

 

4



--------------------------------------------------------------------------------

hereunder prior to such opportunity and such suspension shall not constitute a
breach of this Agreement by the Employer or otherwise form the basis for a
termination for Good Reason. If Executive has, and utilizes, such opportunity to
be heard, the Board shall promptly reaffirm that grounds for a termination for
Cause exist or reinstate Executive to his position hereunder.

(ii) If Executive’s employment is terminated by the Employer for Cause or if
Executive resigns without Good Reason (which shall not include a termination of
employment due to Executive’s death or Disability (as such term is defined in
Section 7(b)(i) below)), Executive shall be entitled to receive:

(A) any Base Salary earned but unpaid through the date of termination;

(B) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation, for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment;

(C) any unpaid Deferred Amounts; and

(D) such Employee Benefits, if any, as to which Executive may be entitled under
the employee benefit plans of the Employer and its affiliates (the payments and
benefits described in clauses (A), (B), (C) and (D) hereof being referred to as
the “Accrued Rights”).

Following the termination of Executive’s employment by the Employer for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(ii) and Section 9(a)(ii), Executive shall have no further rights to
any compensation or any other benefits under this Agreement.

b. Disability or Death.

(i) The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by the Employer if Executive
becomes physically or mentally incapacitated and is therefore unable for a
period of six consecutive months or for an aggregate of nine months in any 24
consecutive month period to perform Executive’s duties (such incapacity is
hereinafter referred to as “Disability”). Any question as to the existence of
the Disability of Executive as to which Executive and the Employer cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to Executive and the Employer. If Executive and the Employer cannot
agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Employer and Executive shall be final and conclusive for all purposes of the
Agreement.

 

5



--------------------------------------------------------------------------------

(ii) Upon termination of Executive’s employment hereunder due to either death or
Disability, Executive or Executive’s estate (as the case may be) shall be
entitled to receive:

(A) the Accrued Rights;

(B) a lump sum payment equal to Executive’s earned but unpaid Guaranteed Annual
Bonus, if any, payable in respect of the Fiscal Year immediately preceding the
Fiscal Year in which the termination occurs, payable when the Guaranteed Annual
Bonus would have otherwise been payable had Executive’s employment not
terminated;

(C) a lump sum payment equal to a pro-rated portion of the Guaranteed Annual
Bonus, calculated based on the number of months (and any fraction thereof)
Executive is employed during the Fiscal Year in which a termination of
employment occurs and in respect of which the Guaranteed Annual Bonus is
payable, relative to 12 months;

(D) a lump sum payment equal to Executive’s earned but unpaid Profit Annual
Bonus, if any, in respect of the Fiscal Year immediately preceding the Fiscal
Year in which the termination occurs, payable when the Profit Annual Bonus would
have otherwise been payable had Executive’s employment not terminated; and

(E) a lump sum payment equal to a pro-rated portion of the Executive’s Profit
Annual Bonus, calculated based on the number of months (and any fraction
thereof) Executive is employed during the Fiscal Year in which a termination of
employment occurs and in respect of which the Profit Annual Bonus is payable,
relative to 12 months.

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii) and Section 9(a)(ii), Executive
shall have no further rights to any compensation or any other benefits under
this Agreement.

c. By the Employer Without Cause or Resignation by Executive for Good Reason.

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Employer without Cause (which (x) shall include the Employer’s election
not to extend the Employment Term pursuant to Section 1 of this Agreement and
(y) shall not include a termination of employment due to Executive’s death or
Disability) or by Executive’s resignation for Good Reason (each, a “Qualifying
Termination”).

(ii) For purposes of this Agreement, “Good Reason” shall mean (A) the failure of
the Employer to pay or cause to be paid Executive’s Base Salary, Guaranteed
Annual Bonus or Profit Annual Bonus (to the extent earned in accordance with the
terms of any applicable annual bonus or annual incentive arrangement), if any,
when due, (B) the failure to elect or re-elect Executive as a member of the
Board, (C) any diminution in Executive’s title or any material diminution in
Executive’s authority or responsibilities as in effect from time to

 

6



--------------------------------------------------------------------------------

time, or (D) the Employer’s failure to provide Executive with any of the
employee benefits or perquisites on the basis set forth in Sections 5 or 6 of
this Agreement; provided that any of the events described in clauses (A), (B),
(C) and (D) of this Section 7(c)(ii) shall constitute Good Reason only if the
Employer fails to cure such event within 30 days after receipt from Executive of
written notice of the event which constitutes Good Reason; provided, further,
that “Good Reason” shall cease to exist for an event on the 60th day following
the later of its occurrence or Executive’s knowledge thereof, unless Executive
has given the Employer written notice thereof prior to such date.

(iii) If Executive’s employment terminates due to a Qualifying Termination,
Executive shall be entitled to receive:

(A) the Accrued Rights;

(B) a lump sum payment equal to Executive’s earned but unpaid Guaranteed Annual
Bonus, if any, payable in respect of the Fiscal Year immediately preceding the
Fiscal Year in which the termination occurs, payable when the Guaranteed Annual
Bonus would have otherwise been payable had Executive’s employment not
terminated;

(C) a lump sum payment equal to a pro-rated portion of the Guaranteed Annual
Bonus, calculated based on the number of months (and any fraction thereof)
Executive is employed during the Fiscal Year in which a termination of
employment occurs and in respect of which the Guaranteed Annual Bonus is
payable, relative to 12 months;

(D) a lump sum payment equal to Executive’s earned but unpaid, if any, Profit
Annual Bonus in respect of the Fiscal Year immediately preceding the Fiscal Year
in which the termination occurs, payable when the Profit Annual Bonus would have
otherwise been payable had Executive’s employment not terminated;

(E) a lump sum payment equal to a pro-rated portion of the Executive’s Profit
Annual Bonus, calculated based on the number of months (and any fraction
thereof) Executive is employed during the Fiscal Year in which a termination of
employment occurs and in respect of which the Profit Annual Bonus is payable,
relative to 12 months; and

(F) subject to Executive’s continued compliance with the provisions of the
Employee Agreement (as defined in Section 8 of this Agreement), a lump sum
payment equal to:

(I) if the Qualifying Termination occurs prior to a Change in Control (as
defined in the Evercore Partners Inc. 2005 Stock Incentive Plan or any successor
plan thereto), a cash lump sum within 15 days of such termination in an amount
equal to two times the greater of: (x) the sum of (1) Executive’s then Base
Salary, (2) the Guaranteed Annual Bonus and (3) the average Profit Annual Bonus
earned by Executive for the three most recently completed Fiscal Years (or, if
less, the number of completed Fiscal Years since the Effective Date) (the
“Average Profit Annual

 

7



--------------------------------------------------------------------------------

Bonus”) and (y) the average amount of the annual cash compensation (base
salaries, guaranteed bonuses, and profit annual bonuses) payable by the Employer
to the two co-CEOs in the most recently completed Fiscal Year, multiplied by the
Fraction (the “Average Cash Compensation”), provided that, the aggregate amount
described in this clause (I) shall be reduced by the present value of any other
cash severance or termination benefits payable to Executive under any other
plans, programs or arrangements of the Employer or its affiliates; or

(II) if the Qualifying Termination occurs on the date of, or following, a Change
in Control, a cash lump sum within 15 days of such termination in an amount
equal to three times the greater of (x) the sum of (1) Executive’s then Base
Salary, (2) the Guaranteed Annual Bonus and (3) the Average Profit Annual Bonus
and (y) the Average Cash Compensation; provided that (A) any termination of
employment by the Employer without Cause within six months prior to the
occurrence of a Change in Control shall be deemed to be a termination of
employment on the date of such Change in Control and (B) the aggregate amount
described in this clause (II) shall be reduced by the present value of any other
cash severance or termination benefits payable to Executive under any other
plans, programs or arrangements of the Employer or its affiliates; and

(G) continued coverage for Executive and Executive’s spouse and dependents under
the group health insurance plans of the Employer and its affiliates in which
Executive was participating at the time of such termination for two years
following such termination (three years if such termination occurs within six
months prior to, on the date of, or following, a Change in Control), subject to
payment by Executive of the same premiums Executive would have paid during such
period of coverage if Executive were an active employee of the Employer and its
affiliates; provided that if the Employer is unable to provide such coverage to
Executive under the terms of its group health insurance plans for any portion of
such period or the provision of such benefits would otherwise violate any law or
regulation or result in unfavorable tax treatment, the Employer may in lieu of
providing such coverage pay to Executive an amount equal to the premium (on a
fully grossed up basis) that would otherwise be paid by active employees for
such coverage during such period (without giving effect to any Employer subsidy
thereof).

Following Executive’s termination of employment by the Employer due to a
Qualifying Termination, except as set forth in this Section 7(c)(iii) and
Section 9(a)(ii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

d. Expiration of Employment Term.

(i) Election Not to Extend the Employment Term. In the event either party elects
not to extend the Employment Term pursuant to Section 1 of this Agreement,
unless Executive’s employment is earlier terminated pursuant to paragraphs (a),
(b) or (c) of this Section 7, Executive’s termination of employment hereunder
(whether or not Executive continues as an employee of the Employer thereafter)
shall be deemed to occur on the close of

 

8



--------------------------------------------------------------------------------

business on the day immediately preceding the next scheduled Extension Date. In
the event Executive elects not to extend the Term, Executive shall only be
entitled to receive the Accrued Rights. In the event the Employer elects not to
extend the Term, such election shall be treated as a termination by the Employer
without Cause and Executive shall be entitled to receive payments and benefits
pursuant to Section 7(c)(iii) of this Agreement.

Following such termination of Executive’s employment hereunder as a result of
either party’s election not to extend the Term, except as set forth in this
Section 7(d)(i) and Section 9(a)(ii), Executive shall have no further rights to
any compensation or any other benefits under this Agreement.

(ii) Continued Employment Beyond the Expiration of the Employment Term. Unless
the parties otherwise agree in writing, continuation of Executive’s employment
with the Employer beyond the expiration of the Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or the Employer; provided that the provisions of Sections 8,
9 and 10 of this Agreement shall survive any termination of this Agreement or
Executive’s termination of employment hereunder.

e. Notice of Termination. Any purported termination of employment by the
Employer or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 9(h) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

8. Restrictive Covenants.

Executive acknowledges and recognizes the highly competitive nature of the
business of the Employer and its affiliates and accordingly agrees that
Executive shall execute, and hereby agrees to be bound by, the Employer’s
Confidentiality, Non-Solicitation and Proprietary Information Agreement in the
form attached hereto as Exhibit A (the “Employee Agreement”).

9. Miscellaneous.

a. Governing Law; Arbitration.

(i) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflicts of laws principles
thereof.

(ii) Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration, to be held in New York, New York, in accordance
with the rules and procedures of the American Arbitration Association. Judgment
upon the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. Each party shall bear his or its own costs of the
arbitration or litigation. In the event that the arbitrator determines that
Executive has prevailed on substantially all issues in dispute in the
arbitration, the Employer

 

9



--------------------------------------------------------------------------------

shall bear all costs and expenses of Executive with respect to the arbitration
(including reasonable attorneys’ fees and disbursements of Executive’s counsel);
provided, however, that Executive shall bear all costs and expenses of the
Employer or any of its affiliates with respect to the arbitration (including
reasonable attorneys’ fees and disbursements of the Employer’s counsel) in the
event that the arbitrator determines that Executive’s claims in the dispute
were, in the aggregate, frivolous or otherwise taken in bad faith.

b. Entire Agreement; Amendments. Except as set forth in the Employee Agreement,
this Agreement contains the entire understanding of the parties with respect to
the employment (or any termination thereof) of Executive by the Employer, and
supersedes, and Executive shall no longer be legally bound by, any
post-employment restrictive covenants and conditions to the receipt of
post-employment payments contained in (i) any terms letter between Executive and
the Employer or any of its affiliates entered into prior to the date of this
Agreement, (ii) any letter agreement relating to the offer of employment between
Executive and the Employer or any of its affiliates entered into prior to the
date of this Agreement and (iii) any partnership agreement, limited liability
Employer agreement, stockholders agreement or similar arrangement or
understanding between Executive and the Employer or any of its affiliates
entered into prior to the date of this Agreement. There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein. This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto.

c. No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

d. Severability. In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

e. Assignment. This Agreement, and all of Executive’s rights and duties
hereunder, shall not be assignable or delegable by Executive. Any purported
assignment or delegation by Executive in violation of the foregoing shall be
null and void ab initio and of no force and effect. This Agreement may be
assigned by the Employer to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Employer. Upon such assignment, the rights and obligations of the Employer
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

f. Set Off/No Mitigation. The Employer’s obligation to pay Executive the amounts
provided and to make the arrangements provided hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by Executive to the Employer
or its affiliates. Executive shall not be required to mitigate the amount of any
payment provided for pursuant to this Agreement by seeking other employment and
no amounts payable hereunder shall be reduced or offset due to any employment of
the Executive.

 

10



--------------------------------------------------------------------------------

g. Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.

h. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

If to the Employer:

55 East 52nd Street, 43rd Floor

New York, New York 10055

Attention: General Counsel

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Employer.

i. Prior Agreements. This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and the Employer
and/or its affiliates regarding the terms and conditions of Executive’s
employment with the Employer and/or its affiliates.

j. Cooperation. Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment
hereunder. This provision shall survive any termination of this Agreement.

k. Withholding Taxes. The Employer may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

l. Section 409A. Notwithstanding any other provision of this Agreement or
certain compensation and benefit plans of the Employer or its affiliates, any
payments or benefits due under this Agreement or such plans upon or in
connection with a termination of Executive’s employment shall be deferred and
paid no earlier than 6 months following such termination of Executive’s
employment, if, and only to the extent, required to comply with Section 409A of
the Code.

m. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

11



--------------------------------------------------------------------------------

[Remainder of Page Intentionally Left Blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EVERCORE PARTNERS INC. By:  

/s/ Roger C. Altman

Name:   Roger C. Altman Title:   Co-Chief Executive Officer EVERCORE L.P. By:  

/s/ Roger C. Altman

Name:   Roger C. Altman Title:   Co-Chief Executive Officer

/s/ Pedro Carlos Aspe Armella

PEDRO CARLOS ASPE ARMELLA

 

13



--------------------------------------------------------------------------------

EXHIBIT A

Gross-Up Payment

In the event the provisions of Section 5(b) of the Agreement to which this
Exhibit A is a part shall become applicable, then the following provisions shall
apply:

(a) If it shall be determined that any amount, right or benefit paid,
distributed or treated as paid or distributed by the Employer or any of its
affiliates to or for Executive’s benefit (other than any amounts payable
pursuant to this Exhibit A) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code, or any interest or penalties are incurred
by Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, collectively, the “Excise Tax”), then Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) equal
to the amount necessary such that after payment by Executive of all federal,
state and local taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and the Excise Tax imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments. It is agreed that Executive
shall claim a foreign tax credit under Section 901 of the Code, for any
creditable taxes paid pursuant to the laws of Mexico (or any other foreign
jurisdiction) with respect to such Excise Tax or Gross Up Payment and that the
Gross Up Payment shall be decreased by the amount in which the Executive’s tax
liability (in Mexico or any other foreign jurisdiction) is reduced due to the
payment of United States federal income tax on the Gross Up Payment or the
payment of the Excise Tax.

(b) All determinations required to be made under this Exhibit A, including
whether and when a Gross-Up Payment is required, the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by the Employer’s independent auditors (the “Auditor”). The
Auditor shall provide detailed supporting calculations to both the Employer and
Executive within 15 business days of the receipt of notice from Executive or the
Employer that there has been a Payment, or such earlier time as is requested by
the Employer. All fees and expenses of the Auditor shall be paid by the
Employer. Any Gross-Up Payment, as determined pursuant to this Exhibit A, shall
be paid by the Employer to Executive (or to the Internal Revenue Service or
other applicable taxing authority on Executive’s behalf) within five days of the
receipt of the Auditor’s determination. All determinations made by the Auditor
shall be binding upon the Employer and Executive; provided that following any
payment of a Gross-Up Payment to Executive (or to the Internal Revenue Service
or other applicable taxing authority on Executive’s behalf), the Employer may
require Executive to sue for a refund of all or any portion of the Excise Taxes
paid on Executive’s behalf, in which event the provisions of paragraph (c) below
shall apply. As a result of uncertainty regarding the application of
Section 4999 of the Code hereunder, it is possible that the Internal Revenue
Service may assert that Excise Taxes are due that were not included in the
Auditor’s calculation of the Gross-Up Payments (an “Underpayment”). In the event
that the Employer exhausts its remedies pursuant to this Exhibit A and Executive
thereafter is required to make a payment of any Excise Tax, the Auditor shall
determine the amount of the Underpayment that has occurred and any additional
Gross-Up Payments that are due as a result thereof shall be promptly paid by the
Employer to Executive (or to the Internal Revenue Service or other applicable
taxing authority on Executive’s behalf).

 

14



--------------------------------------------------------------------------------

(c) Executive shall notify the Employer in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Employer
of the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Executive receives written
notification of such claim and shall apprise the Employer of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim prior to the expiration of the 30-day period following the
date on which Executive gives such notice to the Employer (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Employer notifies Executive in writing prior to the expiration
of such period that it desires to contest such claim, Executive shall: (i) give
the Employer all information reasonably requested by the Employer relating to
such claim; (ii) take such action in connection with contesting such claim as
the Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer and ceasing all efforts to
contest such claim; (iii) cooperate with the Employer in good faith in order to
effectively contest such claim; and (iv) permit the Employer to participate in
any proceeding relating to such claim; provided, however, that the Employer
shall bear and pay directly all reasonable costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, from any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expense.
Without limiting the foregoing provisions of this Exhibit A, the Employer shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct Executive to pay the tax claimed and sue
for a refund or contest the claim in any permissible manner, and Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Employer shall determine and direct; provided, however, that if
the Employer directs Executive to pay such claim and sue for a refund, the
Employer shall advance the amount of such payment to Executive, on an
interest-free basis, and shall indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for Executive’s taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount. Furthermore, the
Employer’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

(d) If, after Executive’s receipt of an amount advanced by the Employer pursuant
to this Exhibit A, Executive becomes entitled to receive any refund with respect
to such claim, Executive shall promptly pay to the Employer the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after Executive’s receipt of an amount advanced by the
Employer pursuant to this Exhibit A, a determination is made that

 

15



--------------------------------------------------------------------------------

Executive shall not be entitled to any refund with respect to such claim and the
Employer does not notify Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after the Employer’s receipt
of notice of such determination, then such advance shall be forgiven and shall
not be required to be repaid and the amount of such advance shall offset, to the
extent thereof, the amount of Gross-Up Payment required to be paid.

 

16